531 F.2d 667
Leroy PORSS, Plaintiff-Appellee,v.MARITIME OVERSEAS CORPORATION, Defendant-Appellant.
No. 458, Docket 75--7403.
United States Court of Appeals,Second Circuit.
Argued Feb. 18, 1976.Decided March 4, 1976.

Joseph T. Stearns, New York City (Walker & Corsa, New York City, on the brief), for defendant-appellant.
Harvey Goldstein, New York City (Fuchsberg & Fuchsberg, New York City, on the brief), for plaintiff-appellee.
Before FEINBERG, OAKES and VAN GRAAFEILAND, Circuit Judges.
PER CURIAM:


1
Defendant Maritime Overseas Corporation appeals from a judgment of $25,000 against it obtained by plaintiff Leroy Porss after a jury trial in the United States District Court for the Southern District of New York.  This seaman's action for injuries allegedly suffered in June 1971 on defendant's vessel was tried before Judge Richard H. Levet.  The trial was hotly, even venomously, contested and the main issue was whether the jury would believe plaintiff's story of the accident and his claimed injury.  The judge submitted a special verdict to the jury, which accepted plaintiff's claim that there had been an accident caused by the negligence of fellow workers; the jury rejected plaintiff's theories that the ship was unseaworthy and that the accident was caused by an insufficient number of crewmen.  Defendant moved for judgment notwithstanding the verdict or for a new trial.  The basis of the former motion was a complete failure of the evidence to support plaintiff's claim; the bases of the latter were that the verdict was contrary to the weight of the evidence and that the misconduct of plaintiff's lawyer prejudiced the verdict.  Judge Levet denied both motions in a 21-page unpublished memorandum opinion.


2
In this court, appellant essentially claims error in the denial of its motions.  We affirm on the basis of the district judge's thorough and persuasive opinion.1 As the judge pointed out, there was clearly enough evidence to support the verdict; also, the jury was promptly directed to disregard any improper comments made in front of them.  Moreover, the jury obviously deliberated carefully, since it several times had crucial testimony read, and it rejected two of plaintiff's theories of liability.  Under the circumstances, we would not feel justified in concluding that the district judge's decision to deny the motions for judgment notwithstanding the verdict or for a new trial was wrong.  However, we wish to note for the record our disapproval of the intemperate outbursts of plaintiff's counsel.  Even if he felt justifiably provoked, such conduct was inexcusable and should not be repeated or tolerated in the future.


3
Judgment affirmed.



1
 Defendant also argues that the judge erroneously excluded evidence of plaintiff's prior psychiatric history.  The ruling was within the judge's discretion